Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 30, 2018

                                          No. 04-18-00809-CV

                                 IN RE C.D.M. and C.M.M., Children

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On October 29, 2018, relator filed a petition for writ of mandamus and a motion for
emergency expediated relief. After considering the petition, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). Relator’s motion for emergency expediated relief is also DENIED. The
court’s opinion will issue at a later date.

           It is so ORDERED on October 30, 2018.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M., Children,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.